       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 1 of 18




              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                     )
KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )  CIVIL ACTION FILE NO.
      vs.                            )
                                     )  1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
individually,                        )
ANTIONETTE STEPHENSON,               )
individually,                        )  JURY TRIAL REQUESTED
PIERRE EASLEY, individually, and     )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )
PLAINTIFF’S RESPONSE TO SUPPLEMENTAL BRIEF IN SUPPORT OF
 DEFENDANTS FULTON COUNTY, GEORGIA, DISTRICT ATTORNEY
  PAUL HOWARD, ASSISTANT DISTRICT ATTORNEY ANTOINETTE
  STEPHENSON, INVESTIGATOR PIERRE EASLEY AND JOHN DOE’S
MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(1) and 12(b)(6)


      COMES NOW PLAINTIFF KIDANEMARIAM KASSA (“Plaintiff”) and

by and through his undersigned counsel of record and files this PLAINTIFF’S

RESPONSE TO SUPPLEMENTAL BRIEF IN SUPPORT OF DEFENDANTS

FULTON COUNTY, GEORGIA, DISTRICT ATTORNEY PAUL HOWARD,

ASSISTANT DISTRICT ATTORNEY ANTOINETTE STEPHENSON,



                                       1
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 2 of 18



INVESTIGATOR PIERRE EASLEY AND JOHN DOE’S MOTION TO

DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(1) and 12(b)(6).

Introduction

   Plaintiff, Kidanemariam Kassa submits his responses to the questions and issues

posed to him in this Court’s September 28, 2018 Order [Doc. 33] and responds to

Defendants’ arguments in their Supplemental Brief by providing the following:

 I.   No legal authority supports Defendants’ assertion that Hon. John Goger

      was the only person who could recall the material witness warrant.

   Defendants were asked by this Court:

             What legal authority supports the Defendants’ contention that although
             Defendant Stephenson “sought and successfully obtained the [material
             witness] warrant, only the Judge who issued the warrant could recall
             or cancel it”? {Defs.’ Br., Doc. 27-1 at 19; see also 27-1 at 21)
             (emphasis added.) If Defendants cannot point to any such authority, do
             they agree that their assertion is one based on their view of the facts?


Defendants’ response cited O.C.G.A. § 15-1-13 but relied on the role of internal

policy in determining how officers of the court routinely cause warrants to be

cancelled or recalled. [Document 34 at 3-4]. In pointing to office policy through

the sworn affidavit of Karen Nelson, however Defendants’ fail to justify their

position. Moreover, Defendants’ response establishes that their argument is one of

fact and not of law.




                                          2
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 3 of 18



         A. Defendants Stephenson and Easley failed to follow their own office

             protocol by failing to request warrant cancellation in writing to a

             judicial officer.    They could therefore have not formed a

             reasonable expectation that the warrant would be cancelled and

             therefore any argument regarding Judge Goger being the only

             authority able to cancel the warrant is irrelevant.

      According to Ms. Nelson, the routine practice in Fulton County procedure to

cancel a warrant requires either (1) the Sheriff’s Office receiving a warrant

cancellation notice prepared by a court officer and signed by a judge or (2) a court

order. Both methods require a judge’s signature and a request from a court officer.

Neither method provides for oral submissions by the Fulton County D.A.’s Office

regardless of varying procedures “involv[ing] a prosecutor making an oral motion

to the sheriff’s office” Defendants use to support their own actions. [Doc. 34-1 ¶2,

3]

         B. Defendants provide no legal authority supporting oral motions

             being sufficient to cause the cancellation of a warrant in Fulton

             County and do not assert that an oral motion was made to any

             judicial officer for the cancellation of the warrant against

             Plaintiff.




                                         3
        Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 4 of 18



      Curiously, despite the procedure described in Ms. Nelson’s affidavit,

Defendants argue that their alleged actions were adequate and that providing a

written request to a judge is outside of their responsibility. [Doc. 34 at 10]. By

their own measure, Defendants’ alleged oral request to the Fulton County Sheriff

to cancel Plaintiff’s warrant was inadequate and could not reasonably be expected

to result in the cancellation of a warrant (as the policy in Fulton County requires,

according to Affiant Nelson, the signature of a judge at the request of an officer of

the court).

      Defendants also point to a 1980’s practice employed by the Richmond

County Solicitor General’s office during the 1980’s to justify the use of oral

motions to cancel warrants. State v. Stringer, 258 Ga. 605, 372 S.E. 2d 426 (1988).

Not only is the practice in Stringer not one described as being effective in Fulton

County, it was implemented in a completely different technological age in which

conventions such as e-filing was impossible.

      Defendant Stephenson immediately provided Judge Shoob with a written

order cancelling Plaintiff’s material witness warrant upon learning that he had been

wrongfully arrested. She neither petitioned the court orally nor orally requested

that the Fulton County Sheriff correct the error. This suggests that the procedure

laid out by affiant Nelson is in fact what the Defendants knew to be necessary to




                                          4
         Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 5 of 18



properly cancel or recall an invalid warrant and that they had no reasonable

expectation that the warrant for Mr. Kassa would in fact be cancelled.

II.     Judge Goger did not preside over the criminal trial at issue and was not

        solely authorized to order the cancellation of the warrant against

        Plaintiff.

     As provided by Defendants, Atlanta Judicial Circuit Judge Wendy L. Shoob

presided over the trial against Plaintiff’s assailant in Fulton County Superior Court.

The claim that “only the issuing judge” may recall the warrant is unsupported by law

and Defendants’ own averments in Ms. Nelson’s affidavit regarding standard

practices in Fulton County. Defendants cite to statutes identified in an unpublished

1985 Georgia Attorney General Opinion identifying statutes1 which would cause an

issuing judge to review and recall or cancel a material witness warrant. 1985 Op.

Atty Gen. Ga. 193, No. U85-27, 1985 WL 68941, at *1 (June 21, 1985). The Opinion

concludes “[an] arrest warrant may be dismissed by the issuing judicial officer at the

request of the prosecutor prior to its execution and need not be dismissed by the

court having jurisdiction over the trial of the case.”2 Id at *2. The AG’s opinion

only broadens the number of judicial officers that would have been available to

consider a proper written request for warrant cancellation from Defendants, either in



1
    OCGA §§ 17-4-40 and 15-1-3.
2
    Id.

                                          5
        Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 6 of 18



the form of a warrant cancellation notice or motion. There is no support for the

proposition that Judge Goger was the only judicial officer with the authority to order

the cancellation.

       Defendants’ assertions conflate the statutory and legal authority to order a

warrant cancellation with an obligation to do so. Notably, Defendant Stephenson’s

Application for Arrest of Material Witness (“Exhibit A”) cites as authority OCGA §

17-4-42, which explains that a superior court Judge may issue a warrant within his

jurisdiction that is returnable only to him.3 Here, Judge Goger’s Order contains no

language restricting the cancellation of the warrant in any way, though the court does

order the Fulton County Jail to notify Judge Goger of Plaintiff’s arrest so that a bond

hearing can be scheduled. Accordingly, any superior court judge or specially

appointed superior court judge would have been authorized to authorize or order the

cancellation of the material witness warrant at issue.

III.   Withers v. Schroder - - S. E. 2d - - does not impact Plaintiff’s analysis of

       Defendants’ immunity claims.

       The Georgia Supreme Court’s recent Withers opinion, --- S.E.2d ---, 2018

WL 4288425 addressed the issue whether defendants were entitled to judicial and


3
 OCGA § 17-4-42 provides, “[n]o judicial officer except a judge of the superior
court shall issue a special warrant for arrest returnable only before himself; nor
shall any superior court judge issue such warrant outside of his own judicial
circuit. If issued outside the judicial circuit, the warrant shall be treated as a
general arrest warrant.”

                                          6
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 7 of 18



quasi-judicial immunity where court staff falsely informed the Georgia Department

of Driver Services (“DDS”) that the Plaintiff had failed to appear in court, which

resulted in the revocation of his driver’s license and arrest. Id. at *1.          All

communications from the Recorder’s Court to DDS regarding case dispositions

were pursuant to statutory authority granted to the trial court by OCGA § 17-6-11

to “immediately forward to [DDS] . . . the license number if the person fails to

appear and answer to the charge against him or her. . .”

      The more refined issue in Withers was whether function of transmitting an

erroneous traffic court disposition to DDS was administrative or judicial in nature.

Job title alone is insufficient entitle a state actor to absolute immunity. The Withers

analysis centered evaluating the conduct complained of instead of the identity of

the actor on the basis that “judicial immunity is justified and defined by the

functions it protects and serves, not the by the person to whom it attaches.” (citing

Forrester v. White, 484 U.S. at 227, (1988)) (emphasis in original). Certain core

functions, like the preparation of documents, by court administrators who operate

as “‘extension[s] of the court’ or ‘arm[s] of the judge’” make the administrator

“immune from suit based on quasi-judicial immunity. Withers at *4. The Withers

Court explained that Recorder’s Court inaccurate documentation of the disposition

of the Plaintiff’s case was protected conduct because it was “part and parcel” of the

judicial process, explaining that “courts have held that the act of reporting a matter


                                           7
          Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 8 of 18



pending before a court to an interested government agency is a function that is

judicial in nature and inherent to the judicial process.” Id. (citing Herring v.

Gorbey, 2017 WL 5885668 (C) (3) (E.D. Pa. November 27, 2017)) (emphasis

added).

           A. Defendants Stephenson and Easley’s conduct occurred outside of

               the judicial phase of litigation.

      The instant case is distinguishable from Withers for several reasons. First,

Defendants Stephenson and Easley’s administrative failure to apply for the

cancellation of the material witness warrant occurred well beyond the conclusion

of the judicial phase of litigation. This is unlike the Withers judge and staff who

were performing judicial functions that were intimately related to the disposition of

a traffic case, during and immediately following the Plaintiff’s court appearance as

a defendant.

      Though the timing of a prosecutor’s actions is not dispositive as to whether

he was acting as an advocate, it is an important factor to consider because the

analysis of whether a prosecutor is entitled to absolute immunity is a subjective,

fact-specific inquiry. See e.g. Yarris v. County of Delaware, 465 F.3d 129, 134 (3d

Cir.2006) (rejecting bright-line rules that would treat the timing of the prosecutor’s

action . . or its location. . .as dispositive.) Defendants’ failure to properly request

the cancellation of the material witness warrant was unrelated to the disposition of


                                           8
        Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 9 of 18



the criminal trial as the trial had ended. Their omission is not analogous to the

judicial and quasi-judicial errant transmission of information to DDS in Withers

because it was not at all related to the prosecution of Plaintiff’s assailant.

          B. Defendants Stephenson and Easley were not performing any

              statutorily mandated duty.

       Second, this case can be distinguished from Withers because Defendants

Stephenson and Easley were not performing a duty related to any statutory mandate

that they request and fail to cancel a material witness warrant. The court staff in

Withers was found to have been performing a task related to a duty statutorily

assigned to the judge by statute, and as such the staff was effectively acting as an

arm of the court. Such conduct is protected by quasi-judicial immunity because of

its nature. Id. at *3. Here, Defendants Easley and Stephenson were acting (and

failing to act) independently from judicial responsibilities and in connection with

their role as investigators for the criminal trial.

       The standard procedure for cancelling warrants described by Affiant Nelson

requires prosecutors to seek judicial approval for the action of cancelling an arrest

warrant, and not judicial clearance for the inaction of leaving an invalid warrant in

place. Thus, even using their own witness’ affidavit, the procedures Defendants

neglected to perform related to the cancellation of the warrant are set out in




                                            9
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 10 of 18



administrative policies observed by the Fulton County District Attorney and

Sheriff’s office as a matter of routine practice (and not Georgia law). [Doc. 34-1].

      Defendants mistakenly suggest that the force of OCGA § 17-4-40 is

analogous4 to that of OCGA § 17-6-11 in Withers. In Withers, the judicial

responsibility for reporting case dispositions to DDS was statutorily certain. The

statute at the time “made it clear that the court was obligated to report to DDS the

status of a traffic case pending before it, including any final adjudication.” Id. at

*3. Therefore, in Withers, the court’s preparation of the report to DDS was “part

and parcel of the judicial process” necessary to fully resolve traffic offenses

pending in the court. Id. In contrast, OCGA § 17-4-40 has no bearing on whether

Defendants were required to seek and fail to apply for the cancellation of the

material witness warrant. OCGA § 17-4-40 discusses only the authority of courts

to make findings of probable cause related to ordering the arrests of persons

suspected of crimes. Here, Plaintiff was suspected of no crime and instead was

sought as a third-party witness in the trial of his alleged assailant. Further,

Defendant Stephenson’s application for Plaintiff’s arrest does not cite OCGA § 17-

4-40 as authority and instead points to OCGA §§ 15-1-3(4), 17-4-42, 17-7-25 and

17-7-26, all of which specifically address judicial authority to compel witnesses


4
 Defendants cite to OCGA § 17-4-40 for the proposition that Defendants
Stephenson and Easley were acting pursuant to a statutory duty as was the judge
and court staff in Withers.

                                         10
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 11 of 18



and court control proceedings. As a result, OCGA § 17-4-40 is irrelevant as it

relates to the impact of Withers here.

         C. Defendants Stephenson and Easley were not acting as advocates

             or judicial actors.

      Third, Defendant Stephenson’s actions related to the application for and

failure to cancel the material witness warrant were performed as co-investigator to

Defendant Easley and not as an advocate or judicial actor. Like the prosecutor in

Kalina and unlike the court clerk in Withers, Defendant Stephenson wrote and

submitted an application (attached hereto as “Exhibit A”) to the court attesting to

the difficulty Defendant Easley allegedly encountered when attempting to serve

Plaintiff with a subpoena for trial without being under any statutory responsibility

to do so. The language of Judge Goger’s order issued in response to that application

(attached hereto as “Exhibit B”) was also prepared by Defendant Stephenson and

notes only the court reading5 the application before ruling. Defendant Stephenson’s

Application for Arrest of Material Witness is similar to the certification in Kalina,


5
  It is unclear without discovery whether Defendant Easley testified before Judge
Goger or whether Judge Goger’s order issued solely based on the contents of
Defendant Stephenson’s application. The Order for the Arrest of Material Witness
prepared by Defendant Stephenson provides only that Judge Goger read the
application before ruling, which was also prepared by her: “[t]he application by the
State for the Arrest of a Material Witness having been read and considered, it is
therefore ORDERED that the person of Kidaemariam Kassa. . .be arrested and
incarcerated in the Fulton County Jail as a Material Witness in the above styled
case. . .”

                                         11
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 12 of 18



where the prosecutor prepared a “Certification for Determination of Probable

Cause” containing two inaccurate factual statements to secure a charge against a

criminal defendant. Id. at 121-122. In the absence of sworn testimony to Judge

Goger, Defendant Stephenson’s application would have served as the sole grounds

for the issuance of the warrant, which are typically supplied to judicial officers by

law enforcement authorities in affidavits. Again, if Withers is instructive here, is it

only to the extent that it affirms that proper absolute immunity analysis requires an

inquiry of the nature of the function performed by, and not merely the job title of,

the Defendant.

      Defendants also assert that because Defendant Easley acted at the direction

of Defendant Stephenson providing the court with information to determine

whether to issue a material witness warrant, he is entitled to qualified immunity.

Even the instruction from Defendant Stephenson to Defendant Easley in this

context fails to justify any attendant absolute immunity for Defendant Easley

because Defendant Stephenson’s instruction was made pursuant to her role as

investigator and not as advocate. Instruction from of a prosecuting attorney to staff

that is not advocative in nature is not entitled to absolute immunity, which means

that the staff member is also precluded from raising an immunity defense.




                                          12
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 13 of 18



           D. Withers did not address administrative functions as they relate to

              third-party actors in litigation.

   Fourth, Withers has no bearing on the question of whether failing to properly

request in writing the cancellation of a material witness warrant is a ministerial task.

Defendants’ argument that “Plaintiff has not proven that a statute or policy exists

that established a simple, absolute and definite duty for ADA Stephenson or

Investigator Easley to timey cancel or recall the material witness warrant” suggests

that a prosecutor and her investigator may leave an invalid warrant in place

indefinitely because no statute or policy establishes a mandate that they promptly

take action to request its cancellation.        That supposition ignores the clearly

established law as provided in the Constitutions of the United States of America

and Georgia, both of which protect individuals from unreasonable search and

seizure.    This constitutional protection is not limited to potential criminal

defendants but also extends also to third-party witnesses. Moreover, Plaintiff was

over arrested three months after the conclusion of the criminal trial, negating any

suggesting that unreasonable promptness is at issue.

   Defendants, also again ignore the simple protocol detailed in Ms. Nelson’s

affidavit requiring a request to a judge in writing for a warrant to be cancelled or




                                           13
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 14 of 18



recalled.6 See Odd v. Malone, 538 F.3d 202, 214 (3d Cir. 2008) (finding that

prosecutors “failed to perform a fundamentally administrative task [of] notifying. .

. judges that [Plaintiffs] remained incarcerated for 48-58 days after it was clear that

their testimony would not be needed for quite some time, if ever and when a county

policy required prosecutors to notify the court of the length of detention of material

witnesses.”). The matter of Plaintiff’s wrongful arrest was not brought before

Judge Shoob until his family successfully retained an attorney to represent him and

he had been hospitalized due to a cardiac episode at the Fulton County Jail. This

was the failure of Defendants Stephenson, Easley and Fulton County.

IV.    Plaintiff requests leave to amend his Complaint and resolve issues related
       to a potential defendant employed by the Fulton County Sheriff’s
       Department and/or Jail at the time of relevant events giving rise to this
       action.

    Plaintiff argues alternative liability for his wrongful arrest and prolonged

detention based on the claims of Defendants Howard, Stephenson and Easley that

they properly requested the cancellation of the material witness warrant by orally

requesting that the Fulton County Sheriff’s office recall it. If an oral request was

sufficient and was made to an employee of the Sheriff’s Department, the ministerial

failure would fall to that office. Additionally, employees of the Jail or Sheriff


6Judge Goger’s March 15, 2015 Order for Arrest of Material Witness also
provided that the court was to be “immediately” notified of Plaintiff’s arrest for the
purpose of setting a hearing on the matter of an appearance bond.

                                          14
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 15 of 18



responsible for disobeying Judge Goger’s order to promptly notify him of Plaintiff’s

arrest are responsible for the length of Plaintiff’s detention. There is, however, no

information presently available to Plaintiff establishing the identity of the Sheriff or

Jail employee(s) potentially responsible. Thus, Plaintiff could not name those

persons as defendants in this action. The Court has kindly advised Plaintiff that the

use of fictitious party pleading is not appropriate in district court but the Court is

“amenable to a party’s moving to add a party in the event an identification problem

exists that can best be cured by discovery.” [Doc. 33 at 3]. The Court further

authorized Plaintiff to attach to this memorandum a proposed Amended Complaint,

in the event Plaintiff wishes formally to request leave to amend his Complaint so as

to address the issues raised by this Order.

   Accordingly, Plaintiff attaches his Proposed Second Amended Complaint hereto

as “Exhibit C” and requests formal leave from the Court to file a Second Amended

Complaint to address issues raised by the Court’s Order dated September 28, 2018.

V.    Conclusion

      For the foregoing reasons, Plaintiff requests that: (1) arguments contained in

his November 24, 2017 response Defendants’ Motion to Dismiss be fully

incorporated herein; (2) Defendants’ motion be DENIED; and (3) Plaintiff be

granted leave to add parties whose identities may be revealed through the discovery

process as authorized by law.


                                          15
      Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 16 of 18




      Respectfully submitted this 26th day of October, 2018.

                                         /S/TIFFANY WILLIAMS ROBERTS
                                         Tiffany Williams Roberts
                                         Bar No. 791208
                                         235 Peachtree Street, Suite 400
                                         Atlanta, Georgia 30303
                                         (404) 287-2090 – telephone
                                         (678) 965-1790 –facsimile
                                         troberts@tiffanywroberts.com


                                CERTIFICATION

      Counsel for Plaintiff certifies that the foregoing document complies with the

font and point size requirements of Local Rule 5.1 (C).

                                         /S/TIFFANY WILLIAMS ROBERTS
                                         Tiffany Williams Roberts
                                         Bar No. 791208
                                         191 Peachtree Street, Suite 3300
                                         Atlanta, Georgia 30303
                                         (404) 287-2090 (t); (678) 965-1790 (f)
                                         troberts@tiffanywroberts.com




                                        16
       Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 17 of 18



              UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
                                     )
KIDANEMARIAM KASSA,                  )
                                     )
      Plaintiff,                     )
                                     )  CIVIL ACTION FILE NO.
      vs.                            )
                                     )  1:17-CV-02068-AT
FULTON COUNTY, GEORGIA,              )
PAUL H. HOWARD, officially &         )
individually,                        )
ANTIONETTE STEPHENSON,               )
individually,                        )  JURY TRIAL REQUESTED
PIERRE EASLEY, individually, and     )
JOHN DOE, officially & individually, )
                                     )
      Defendants.                    )
                                     )
                     CERTIFICATE OF SERVICE


   I HEREBY CERTIFY that on October 26, 2018, I have electronically filed the

foregoing PLAINTIFF’S RESPONSE TO SUPPLEMENTAL BRIEF IN

SUPPORT OF DEFENDANTS FULTON COUNTY, GEORGIA, DISTRICT

ATTORNEY PAUL HOWARD, ASSISTANT DISTRICT ATTORNEY

ANTOINETTE STEPHENSON, INVESTIGATOR PIERRE EASLEY AND

JOHN DOE’S MOTION TO DISMISS PURSUANT TO FED.R.CIV.P. 12(b)(1)

and 12(b)(6) with the Clerk of Court using the CM/ECF system which will provide

electronic notification to the following attorney of record:



                                          17
Case 1:17-cv-02068-SDG Document 35 Filed 10/26/18 Page 18 of 18



                       Ashley J. Palmer
      OFFICE OF THE FULTON COUNTY ATTORNEY
               141 Pryor Street, S.W., Suite 4038
                    Atlanta, Georgia 30303
       (404) 612-0246 (office); (404) 730-6324 (facsimile)

This the 26th day of October, 2018.

                                      /S/TIFFANY WILLIAMS ROBERTS
                                      Tiffany Williams Roberts
                                      Bar No. 791208
                                      235 Peachtree Street, Suite 400
                                      Atlanta, Georgia 30303
                                      (404) 287-2090 – telephone
                                      (678) 965-1790 –facsimile
                                      troberts@tiffanywroberts.com




                                  18
